--------------------------------------------------------------------------------

EXHIBIT 10.37



CIT EMPLOYEE SEVERANCE PLAN

Effective Date:  November 6, 2013




--------------------------------------------------------------------------------




TABLE OF CONTENTS



ARTICLE I – INTRODUCTION 1     ARTICLE II – DEFINITIONS AND INTERPRETATIONS 1  
  ARTICLE III - ELIGIBILITY TO PARTICIPATE 6     ARTICLE IV – BENEFITS PAYABLE
FROM THE PLAN 7     ARTICLE V – NOTICE OF TERMINATION 11     ARTICLE VI – HOW
AND WHEN SEVERANCE BENEFITS WILL BE PAID 12     ARTICLE VII – MISCELLANEOUS
PROVISIONS 13     ARTICLE VIII – WHAT ELSE A PARTICIPANT NEEDS TO KNOW ABOUT THE
PLAN 14




--------------------------------------------------------------------------------




CIT EMPLOYEE SEVERANCE PLAN

ARTICLE I – INTRODUCTION

CIT Group Inc. (“CIT”) hereby establishes the CIT Employee Severance Plan (the
“Plan”), effective November 6, 2013 (defined herein as the “Effective Date”), to
provide severance and other benefits to certain employees of CIT and its
designated affiliated companies (together, the “Company”) who suffer a loss of
employment under the terms and conditions set forth in the Plan.  The Plan
replaces, terminates and supersedes any and all severance plans, policies and/or
practices of the Company and its Affiliates in effect for covered employees
prior to the Effective Date; provided, however, that any employee of CIT or its
Affiliates who has been given written notice of termination prior to the
Effective Date shall not be eligible for benefits under the Plan, but shall
remain subject to the terms and conditions of the Employee Severance Plan in
effect prior to the Effective Date.

The Plan is intended to fall within the definition of an “employee welfare
benefit plan” under Section 3(1) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”).  No employee or representative of the Company or
any of its Affiliates is authorized to modify, add to or subtract from these
terms and conditions, except in accordance with the amendment and termination
procedures described herein.

ARTICLE II – DEFINITIONS AND INTERPRETATIONS

The following definitions and interpretations of important terms apply to the
Plan.

1.

Affiliate.   Any corporation that is included in a controlled group of
corporations (within the meaning of Section 414(b) of the Code) that includes
CIT and any trade or business (whether or not incorporated) that is under common
control with CIT (within the meaning of Section 414(c) of the Code); provided,
however, that in applying Section 1563(a)(1), (2), and (3) of the Code for
purposes of determining a controlled group of corporations under Section 414(b)
of the Code, the language “at least 50 percent” shall be used instead of “at
least 80 percent” each place it appears in Section 1563(a)(1), (2) and (3) of
the Code, and in applying Section 1.414(c)-2 of the Treasury Regulations, for
purposes of determining trades or businesses (whether or not incorporated) that
are under common control for purposes of Section 414(c) of the Code, “at least
50 percent” shall be used instead of “at least 80 percent” each place it appears
in Section 1.414(c)-2 of the Treasury Regulations.  Notwithstanding the
foregoing, (i) no trade or business that CIT or an Affiliate acquires (or
acquires an interest in) as a result of a business loan or lease default or
related or similar events, and (ii) no entity in which CIT or an Affiliate has
an equity investment, but which is not consolidated on CIT’s financial
statements, shall be considered an Affiliate for purposes of the Plan.




--------------------------------------------------------------------------------




2.

Agreement and General Release.  The confidential separation agreement and
general release provided by the Company to an Employee in connection with his or
her termination of employment with the Company, which if executed by the
Employee (and not timely revoked), will acknowledge his or her termination of
employment with the Company and release the Company, Affiliates and all other
affiliated parties and individuals from liability for any and all claims.  The
Agreement and General Release will also, in the complete and sole discretion of
the Company, include additional provisions relating to, by way of example and
not limitation: non-solicitation of customers, employees and other parties;
confidentiality of the Agreement and General Release; confidentiality of Company
and Affiliate information; non-disparagement of the Company, Affiliates and all
other affiliated parties and individuals; return of Company and Affiliate
property; cooperation with litigation; and such other provisions as the Company
deems necessary from time to time to protect its interests and those of its
Affiliates, including, without limitation, non-competition provisions.  By
signing the Agreement and General Release, an Employee waives, among other
things, all rights he or she may have under federal, state and local statutes
and all common law causes of action related to his or her employment and the
termination of his or her employment and agrees to comply with the terms of the
Agreement and General Release.

3.

Base Pay.  The Participant’s annualized base salary from the Company at the time
of his or her Termination Date (or, if the Participant is paid on an hourly
basis, the Participant’s base wages for the 52-week period preceding his or her
Termination Date).  Base Pay shall exclude all forms of bonuses or awards,
commissions or sales-related compensation, non-cash compensation, incentive or
deferred compensation (including STI), overtime pay, employer contributions to
employee benefit plans and any other additional or special compensation.
 However, a Participant’s Base Pay will include salary reduction contributions
made on a Participant’s behalf to any plan of the Company under Section 125,
132(f) or 401(k) of the Code.  For purposes of the Plan, a Week of Base Pay
shall be a Participant’s annual Base Pay divided by 52.

4.

Cause.   Any reason for an employment termination that does not constitute a
basis for an Eligible Termination of Employment, including, without limitation,
misconduct, performance or performance related reasons, and any act or omission
that would preclude the Employee from employment with the Company by virtue of
Section 19 of the Federal Deposit Insurance Act.

The determination as to whether an Employee has been terminated for Cause will
be made by the Company, in its sole and absolute discretion, and such
determination shall be final and binding on all affected Employees and may be
relied upon by the Plan Administrator.

If an Employee is terminated from employment and it is subsequently determined
that, by virtue of conduct or circumstances, arising either before or after the
termination, the Employee or former Employee engaged in conduct that constitutes
Cause or that would have constituted Cause, he or she shall be treated as having
been terminated for Cause, and the individual will be ineligible for benefits
under the Plan.  In such





2




--------------------------------------------------------------------------------




circumstances, in the event that Plan benefits have already been paid by the
Company, the Company shall be entitled to recover any such benefits.

5.

CEO.  The chief executive officer of CIT.

6.

Change of Control.  A Change of Control shall be defined as set forth in the
Amended and Restated CIT Group Inc. Long-Term Incentive Plan, as amended from
time to time.

7.

Change of Control Termination.  A Level 1 Employee’s employment with the Company
ends for any reason that constitutes an Eligible Termination of Employment
within two years after a Change of Control.

8.

CIT.  CIT Group Inc. and it successors in interest.

9.

Code.  The Internal Revenue Code of 1986, as amended.

10.

Committee.  The Compensation Committee of the Board of Directors of CIT, as it
is constituted from time to time, or any successor committee.

11.

Company.  CIT and any Affiliate, except an Affiliate that is excluded from the
Plan by the CEO and that is listed on Appendix A.  An Affiliate shall cease to
be part of the Company at the time such company ceases to be an Affiliate.

12.

Continuous Service.  As of the Participant’s Termination Date and as reflected
in the Company’s records, the sum total of the Participant’s period of
employment in a capacity that qualifies such person as an Employee.
 Notwithstanding the foregoing, employment prior to a break in service will not
be counted towards a Participant’s Continuous Service if (i) it preceded a break
in service longer than one year, or (ii) the Participant was paid or provided
(and did not repay) severance or termination-related benefits in connection with
such employment prior to a break in service.   A Year of Continuous Service is a
12-month period of Continuous Service (with partial years rounded up).

13.

Effective Date.  The Effective Date of the Plan is November 6, 2013.

14.

Eligible Termination of Employment.   Eligible Termination of Employment shall
mean (a) the involuntary termination by the Company of an Employee’s employment
relationship as the result of a job elimination, downsizing or restructuring, or
(b) a Good Reason Termination.

15.

EMC Member.  A member of CIT’s Executive Management Committee, or a successor
committee.

16.

Employee.  Any employee of the Company who (i) is employed within the United
States as of his or her Termination Date (or is a United States citizen
temporarily on an employment assignment outside of the United States with the
reasonable





3




--------------------------------------------------------------------------------




expectation to return to the United States as a continuing employee of the
Company), (ii) is regularly scheduled to work at least twenty hours per week,
and (iii) is not eligible to either participate in any other severance plan of
the Company or any of its Affiliates or receive severance or termination-related
benefits pursuant to a written agreement between such individual and the Company
or any of its Affiliates.   Notwithstanding the preceding sentence, “Employee”
also does not include any individual (i) designated or classified by the Company
as an independent contractor, or any other form of contingent worker and not as
an employee at the time of any determination, (ii) being paid by or through a
third party agency, or (iii) designated or classified by the Company as an
intern, or a seasonal, temporary, project-based or leased employee, during the
period the individual is so paid or designated; any such individual shall not be
an Employee even if he or she is later retroactively reclassified as a
common-law or other type of employee of the Company during all or any part of
such period pursuant to applicable law or otherwise.

17.

Good Reason.  Good Reason occurs when, without the Employee’s consent:

(i)

An Employee incurs a material diminution of his or her Base Pay (except in the
event of a compensation reduction applicable to the Employee and other employees
of comparable rank and/or status); or

(ii)

Either of the following occurs, which shall be applicable to a Level 1 Employee
only: (A) for purposes of determining whether the Employee experiences a Change
of Control Termination, such Employee  incurs a material diminution of his or
her duties and responsibilities following a Change of Control, or (B) for
purposes of determining whether the Employee experiences an Eligible Termination
of Employment, other than a Change of Control Termination, such Employee  incurs
a material diminution of his or her duties and responsibilities as a result of
actions taken pursuant to the provisions of the agreement under which the Change
of Control is effected, but before the Change of Control actually occurs (except
the foregoing shall in no event apply to a temporary reduction while the
Employee is physically or mentally incapacitated or a modification in the duties
and/or responsibilities of the Employee and other employees of comparable rank
and/or status); or

(iii)

An Employee is reassigned to a work location that is more than fifty miles from
his or her immediately preceding work location and which increases the distance
the Employee has to commute to work by more than fifty miles.

18.

Good Reason Termination.  The termination by an Employee of his or her
employment relationship with the Company for Good Reason; provided, however,
that a Good Reason Termination shall not occur unless (a) the Employee has
provided the Company written notice specifying in detail the alleged condition
of Good Reason within thirty days of the existence of such condition; (b) the
Company has failed to cure such





4




--------------------------------------------------------------------------------




alleged condition within ninety days following the Company’s receipt of such
written notice; and (c) if the Committee has determined that the Company has
failed to cure such alleged condition, the Employee initiates a separation from
service within five days following the end of such ninety-day cure period.

19.

Ineligible Termination.  A discharge or other separation of employment of an
Employee for any of the following reasons:

(i)

the Employee is involuntarily terminated by the Company, with or without prior
warning or notice, for Cause;

(ii)

an Employee’s voluntary resignation (other than a Good Reason Termination),
retirement, job abandonment or other voluntary failure to remain continuously
employed through his or her designated Termination Date;

(iii)

an Employee’s death (except as specifically provided herein) or disability (as
defined in the Company’s applicable long-term disability plan or policy last in
effect prior to the first date the Employee suffered from such disability);

(iv)

the business or a portion of the business of the Company is (i) sold in whole or
in part to an unaffiliated corporation, company or individual, (ii) merged or
consolidated with an unaffiliated corporation, company or individual or is part
of a similar corporate transaction or (iii) outsourced to another corporation,
company or individual, and the Employee is offered employment with the purchaser
or surviving business or the corporation, company or individual to which the
business is outsourced (whether or not he or she accepts any such position with
the purchaser, surviving business or other company or individual) in a position
(a) with an annualized base pay in an amount at least equal to the annualized
Base Pay that the Employee last received from the Company; and (b) that does not
result in a reassignment of the Employee’s work location that is more than fifty
miles from the Employee’s immediately preceding work location and which
increases the distance the Employee has to commute to work by more than fifty
miles.

20.

Level 1 Employee.  An EMC Member and an Employee with a grade of 420 or higher
(or such other comparable classification as determined by the Company in writing
from time to time) and other key Employees as designated by the CEO and approved
by the Committee.

21.

Level 2 Employee.  An Employee with a grade less than 420 (or such other
comparable classification as determined by the Company in writing from time to
time).





5




--------------------------------------------------------------------------------




22.

Notice Date.  The date on which an Employee is notified by the Company of his or
her involuntary Eligible Termination of Employment or an Employee notifies the
Company of a Good Reason Termination.

23.

Notice Period.  The time between when an Employee is notified in writing that he
or she will be incurring an involuntary Eligible Termination of Employment and
his or her Termination Date, as determined under Article V, below.

24.

Participant.  An Employee who meets the requirements for eligibility under the
Plan, as set forth in Article III, below.  An individual shall cease being a
Participant once all severance and other benefits due to such individual under
the Plan have been paid with respect to such Participant and no person shall
have any further rights under this Plan with respect to such former Participant.

25.

Plan Administrator.  The Employee Benefit Plans Committee of CIT (or successor
committee), or such other person or committee appointed from time to time by the
Employee Benefit Plans Committee of CIT to administer the Plan.

26.

Severance Pay.  The amount payable to a Participant under Article IV, below.

27.

Severance Period.  The number of weeks for which Base Severance is paid to a
Participant under Article IV, below.

28.

STI.  The discretionary annual incentive, including cash and applicable equity
or equity-based or other non-cash awards, whether or not deferred, that may be
payable to a Participant, but excluding all other forms of incentive awards,
such as any long term incentive awards or payments, special awards or bonuses,
sign-on or retention awards or bonuses, earn out awards or payments, awards or
payments pursuant to any sales plans and/or commission plans, or any similar
awards or payments, as determined in the sole discretion of the Company.

29.

Termination Date.  The date (as designated by the Company with respect to an
involuntary termination) on which an Employee experiences an Eligible
Termination of Employment with the Company.  Notwithstanding the foregoing, with
respect to any Employee, the Company reserves the right, in its sole and
absolute discretion, to change a previously designated Termination Date.

ARTICLE III - ELIGIBILITY TO PARTICIPATE

An Employee becomes a Participant in the Plan and shall be entitled to Severance
Pay and other benefits provided in Article IV and, if applicable, notice of
termination provided in Article V, below, only if he or she:

(i)

Either (A) is notified by the Company in writing on or after the Effective Date
of his or her involuntary Eligible Termination of Employment, to be





6




--------------------------------------------------------------------------------




effective as of his or her Termination Date, or (B) meets the requirements for a
Good Reason Termination after the Effective Date;

(ii)

Does not incur an Ineligible Termination or does not continue as or become an
employee of the Company or an Affiliate;

(iii)

Experiences an Eligible Termination of Employment; and

(iv)

Timely returns (and does not timely revoke) a signed, dated and notarized
original Agreement and General Release.

An Employee shall become a Participant and payment of benefits under the Plan
will be made only after the Agreement and General Release has been signed and
the time for the Employee to revoke the Agreement and General Release (as set
forth in the Agreement and General Release), if any, has expired without the
Employee having revoked that document.

Notwithstanding the foregoing, if an Employee is notified in writing on or after
the Effective Date of his or her involuntary Eligible Termination of Employment
and dies prior to his or her designated Termination Date, any amounts that would
have been paid to the Employee under the Plan will be paid to the appointed
administrator, executor or personal representative of the Participant’s estate
(based on the Company’s receipt of a death certificate and letters testamentary,
as applicable) as soon as practicable following the effective date of an
Agreement and General Release timely executed by the appropriate person.

In addition, with respect to an Employee who is on disability or medical leave
of absence and would have incurred an Eligible Termination of Employment but for
such leave, such person shall become a Participant on (and the Employee’s
Termination Date shall be deemed to be) the date on which the Employee is
medically cleared to return to employment (based on such evidence that the Plan
Administrator requests, in its discretion), provided that the Employee actually
presents himself or herself to the Company for work within 10 calendar days of
such clearance date (and satisfies all of the other requirements in this Article
III).  

ARTICLE IV – BENEFITS PAYABLE FROM THE PLAN

Participants shall be entitled to the following Severance Pay and other benefits
under either Section A or B below (without duplication), depending on the
category of their Eligible Termination of Employment:

A.

Eligible Termination of Employment (other than a Change of Control Termination)

A Participant who incurs an Eligible Termination of Employment (other than a
Change of Control Termination) shall be entitled to receive the following:





7




--------------------------------------------------------------------------------




1.

Base Severance.

Base Severance in an amount determined under the following chart, provided,
however, that the maximum Base Severance under the Plan will be 52 Weeks of Base
Pay:




Grade

Minimum Base Severance
(Weeks of Base Pay)

Additional Weeks of Base Pay per Year of Continuous Service

EMC

52 Weeks

N/A

420

39 Weeks

2 Weeks

418

20 Weeks

2 Weeks

416

16 Weeks

2 Weeks

414

12 Weeks

2 Weeks

412

10 Weeks

2 Weeks

410

8  Weeks

2 Weeks

Below 410

4  Weeks

2 Weeks

2.

Severance Bonus.

Severance Bonus in an amount determined as follows:

(a)

Level 1 Employees.

For Level 1 Employees, the Company will pay the Participant an amount equal to
his or her Level 1 Applicable Amount (as defined below), multiplied by a
fraction, the numerator of which is the number of months employed (with a
partial month deemed to be a full month for this purpose) during the period
beginning on the later of (i) January 1st of the year in which the Participant’s
Notice Date occurs and (ii) the Participant’s most recent date of hire with the
Company, and ending on his or her Termination Date, and the denominator of which
is 12.  For purposes of the prior sentence, the Level 1 Applicable Amount shall
be equal to, (i) if the Participant was eligible for an STI for the year
immediately preceding his or her Notice Date, the STI granted to such
Participant for such preceding year, if any, (or the most recent STI guarantee,
if applicable), and (ii) if the Participant was not eligible for an STI for the
year immediately preceding his or her Notice Date, the most recent STI guarantee
or estimate/target, if applicable.

(b)

Level 2 Employees

For Level 2 Employees, the Company will pay the Participant an amount equal to
his or her Level 2 Applicable Amount (as defined below), multiplied by a
fraction, the numerator of which is the number of months employed (with a
partial month deemed to be a full month for this purpose) during the period





8




--------------------------------------------------------------------------------




beginning on the later of (i) January 1st of the year in which the Participant’s
Notice Date occurs and (ii) the Participant’s most recent date of hire with the
Company, and ending on his or her Termination Date, and the denominator of which
is 12.  For purposes of the prior sentence, the Level 2 Applicable Amount shall
be equal to: (i) if the Participant was eligible for an STI during the year
immediately preceding his or her Notice Date, (A) for Employees grade 412 and
above, the STI granted to such Participant for such preceding year, if any, (or
the most recent STI guarantee, if applicable), or (B) for Employees below grade
412, his or her Severance Bonus Percentage of Base Pay as determined in
accordance with Schedule A attached, which Schedule may be amended from time to
time, in the sole discretion of the CEO, and (ii) if the Participant was not
eligible for the STI for the year immediately preceding his or her Notice Date,
(A) for Employees grade 412 and above, the most recent STI guarantee or STI
estimate/target, or (B) for Employees below grade 412, his or her current year
Severance Bonus Percentage of Base Pay as determined in accordance with Schedule
A attached.

Notwithstanding the foregoing, if a Participant’s Notice Date is on or after
January 1 of a year, but prior to the time that the STI, if any, is paid for the
year preceding such Notice Date, the Participant will no longer be eligible for
an STI for such preceding year.  Instead, the numerator described under either
subparagraph (a) or (b) above, as applicable, shall be increased by the number
of months the Participant was employed in the year preceding such Notice Date.

3.

Benefits Payment.

Following his or her Termination Date, a Participant (and his or her eligible
dependents) may be entitled to elect to continue medical, vision, prescription
drug and dental coverage under the Company-sponsored health coverage plans on a
self-pay basis in accordance with the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”).  If a Participant is so eligible for COBRA
coverage for himself or herself and/or his or her eligible dependents, the
Company will pay the Participant an amount equal to the applicable premium (at
102% of the applicable rate) for such coverage (but for no more than the
coverage in effect immediately prior to the Participant’s Termination Date) for
the Participant’s Severance Period.  For example, if the Participant is entitled
to 12 Weeks of Base Pay as Base Severance, he or she will be eligible for a
payment equal to 12 weeks of COBRA premiums.  Any such premium payment will
include an additional gross up payment meant to reasonably cover applicable
federal and state income taxes, as determined in the sole discretion of the
Company.

All provisions of the Participant’s (and his or her covered eligible
dependents’) COBRA coverage will be in accordance with the applicable plan in
effect for similarly situated active employees of the Company (including any
applicable co-payments, co-insurance, deductibles and other out-of-pocket
expenses).





9




--------------------------------------------------------------------------------




4.

Outplacement Benefits.

Participants may be entitled to certain outplacement services as determined by
the Company, in its sole and absolute discretion.  If a Participant is offered
outplacement services, the Company will make arrangements for the provision of
such services at an outplacement provider of the Company’s choice, provided,
however, that such outplacement services will cease if a Participant obtains
subsequent employment.

B.

Change of Control Termination

A Level 1 Employee who incurs a Change of Control Termination shall be entitled
to receive the following, in lieu of the benefits provided under Section A
above:

1.

EMC Members.

An EMC Member who incurs a Change of Control Termination shall be entitled to
receive Base Severance in an amount equal to two times the sum of (i) his or her
annual Base Pay, plus (ii) the average of the highest two out of the last three
years’ STI awards, or the simple average if the period is less than three years
(or, if the Participant was not eligible for an STI during such period, the
current year STI guarantee or estimate/target, if applicable).  In addition, the
EMC Member shall receive (i) a Severance Bonus, as determined above, but, in the
case of a Participant who was eligible for an STI award for at least the last
two performance years, based on the average of the highest two out of the last
three years’ STI awards, (ii) a Benefits Payment, as determined above, but for a
maximum of 24 months (notwithstanding any statutory limitations on the length of
COBRA coverage), and (iii) outplacement benefits, as determined above.

2.  Grade 420

A grade 420 Employee (and any other key Employee designated by the CEO of CIT
and approved by the Committee) who incurs a Change of Control Termination shall
be entitled to receive Base Severance in an amount equal to the sum of (i) his
or her annual Base Pay, plus (ii) the average of the highest two out of the last
three years’ STI awards, or the simple average if the period is less than three
years (or, if the Participant was not eligible for an STI during such period,
the current year STI guarantee or estimate/target, if applicable).  In addition,
the Participant shall receive (i) a Severance Bonus, as determined above, but,
in the case of a Participant who was eligible for an STI award for at least the
last two performance years, based on the average of the highest two out of the
last three years’ STI awards, and (ii) a Benefits Payment as determined above,
but for a maximum of 12 months, and (iii) outplacement benefits, as determined
above.

Notwithstanding the foregoing, if a Participant receives benefits provided under
Section A after an Eligible Termination of Employment that (i) occurs within two
years prior to a Change of Control, and (ii) such Eligible Termination of
Employment results from actions taken pursuant to the provisions of the
agreement under which the Change of Control is effected, then such Participant
will receive, on the Change of Control date,





10




--------------------------------------------------------------------------------




the difference between the Severance Pay paid to the Participant under Section A
above and the Severance Pay that would be payable under this Section B as if
such Eligible Termination of Employment were a Change of Control Termination.

*                              *                              *

If an Employee is eligible to participate in the Plan (whether or not the
Employee elects to become a Participant), such Employee shall not be entitled to
receive any other severance, separation, notice (other than notice required
under the Plan) or termination payments or other remuneration on account of his
or her employment or termination of employment with the Company (or any
Affiliate) under any other plan, policy, program or agreement.  If, for any
reason, a Participant becomes entitled to or receives any other severance,
separation, notice or termination payments on account of his or her employment
or termination of employment with the Company (or any Affiliate), including, for
example, any payments required to be paid to the Participant under any Federal,
State or local law (including, without limitation, the Worker Adjustment and
Retraining Notification Act or “WARN”) or pursuant to any agreement (except
unemployment benefits payable in accordance with state law and payment for
accrued but unused vacation), his or her benefits under the Plan will be reduced
by the amount of such other payments paid or payable.  An Employee must notify
the Plan Administrator if he or she receives or is claiming to be entitled to
receive any such payment(s).

ARTICLE V – NOTICE OF TERMINATION

Each Employee who may become entitled to Severance Pay and other benefits under
the Plan in connection with an involuntary Eligible Termination of Employment
shall receive written notice of termination from the Company for a minimum
period of time equal to such Participant’s Notice Period, as determined under
the following chart:

Grade

Notice Period

EMC

12 Weeks

420

12 Weeks

418

12 Weeks

416

8 Weeks

414

6 Weeks

412

4 Weeks

Below 412

3 Weeks

Notwithstanding the foregoing, the Company, in its sole discretion, may remove
the Employee from the Company’s payroll (and the date of such removal shall be
the Participant’s Termination Date) and pay the Employee for the remaining
applicable Notice Period in lieu of providing notice hereunder, which amount
will be equal to one Week (or partial Week) of Base Pay in effect on his or her
Termination Date for each week (or partial week) of advance notice that the
Employee would otherwise have received.  This payment in lieu of notice is in
addition to any other payments for which the Employee is eligible under the Plan
and shall be paid at the same time as Severance





11




--------------------------------------------------------------------------------




Pay is paid to such Participant.  Any notice (or pay in lieu of notice) to which
an Employee is entitled to receive is inclusive of, and not in addition to, any
advance notice of an involuntary termination of employment that the Company is
obligated to give the Employee under applicable federal, state or local law,
including, without limitation, WARN.

ARTICLE VI – HOW AND WHEN SEVERANCE BENEFITS WILL BE PAID

Except as provided in the following paragraph or otherwise specifically provided
in the Plan, any amounts due to a Participant will be paid in a single lump sum
60 days following the Participant’s Termination Date.

Notwithstanding anything in this Plan to the contrary, if the aggregate of all
amounts payable to a Participant under the Plan (when combined with similar
amounts payable to the Participant under any other agreements, methods,
programs, or other arrangements with respect to which deferrals of compensation
are treated with the Plan as having been deferred under a single nonqualified
deferred compensation plan under Treasury Regulation Section 1.409A-1(c)(2))
exceeds the lesser of two times (i) the Participant’s annual rate of pay for the
year prior to the year of his or her Termination Date or (ii) the maximum amount
that may be taken into account under a qualified pension plan pursuant to
Section 401(a)(17) of the Code for the year of his or her Termination Date, (A)
such amount that exceeds the above limit shall be paid to the Participant within
30 days following the six month anniversary of the Participant’s Termination
Date or, if earlier, the Participant’s death, and (B) an Eligible Termination of
Employment shall not be deemed to have occurred for purposes of any provision of
this Plan providing for payment of such amounts until such Eligible Termination
of Employment is also a separation from service from the Company within the
meaning of Code Section 409A.

If a Participant receives Severance Pay and is re-hired by the Company or any
Affiliate before his or her Severance Period expires, then the Participant must
repay to the Company an amount equal to the sum of a Week of Base Pay for such
Participant and the applicable COBRA premium used to determine his or her
Benefits Payment (determined on a weekly basis), multiplied by the difference
between the number of weeks (or partial weeks) of Base Severance paid to the
Participant and the actual number of weeks (or partial weeks) between the
Participant’s Termination Date and the date on which the Participant is rehired.

All amounts payable under the Plan are subject to Federal, state and local
income and Social Security tax withholdings and any other withholdings mandated
by law.

In the event that a Participant dies before receiving the payments due to the
Participant under the Plan, any remaining amounts will be paid to the appointed
administrator, executor or personal representative of the Participant’s estate
as soon as administratively possible following the Participant’s death.





12




--------------------------------------------------------------------------------




ARTICLE VII – MISCELLANEOUS PROVISIONS

1.

Amendment and Termination.  The Company reserves the right, in its sole and
absolute discretion, to terminate, modify and amend the Plan in whole or in
part, at any time, for any reason, with or without advance notice; provided,
however, that, unless otherwise required by applicable law or regulation, no
termination, modification or amendment: (i) may adversely affect the rights of a
Participant whose Agreement and General Release has become effective, or (ii)
shall be made within two years after a Change of Control or prior to a Change of
Control while an agreement is in effect under which the Change of Control is to
be effected, if such termination, modification or amendment would adversely
affect the rights of Employees under the Plan.  No individual may become
entitled to additional benefits or other rights under the Plan after the Plan is
terminated.   

2.

No Additional Rights Created.  Neither the establishment of this Plan, nor any
modification thereof, nor the payment of any benefits hereunder, shall be
construed as giving to any Participant, Employee or other person any legal or
equitable right against the Company or any officer, director or employee
thereof; and in no event shall the terms and conditions of employment by the
Company of any Employee be modified or in any way affected by this Plan.

3.

Records.  The records of the Company with respect to Continuous Service;
employment history; STI awards, estimates or guarantees; Base Pay; absences;
employee benefits; and all other relevant matters shall be conclusive for all
purposes of this Plan.

4.

Construction.  The respective terms and provisions of the Plan shall be
construed, whenever possible, to be in conformity with the requirements of
ERISA, or any subsequent laws or amendments thereto.  To the extent not in
conflict with the preceding sentence or another provision in the Plan, the
construction and administration of the Plan shall be in accordance with the laws
of the State of New York applicable to contracts made and to be performed within
the State of New York (without reference to its conflicts of law provisions).

5.

Severability.  Should any provisions of the Plan be deemed or held to be
unlawful or invalid for any reason, such fact shall not adversely affect the
other provisions of the Plan unless such determination shall render impossible
or impracticable the functioning of the Plan, and in such case, an appropriate
provision or provisions shall be adopted so that the Plan may continue to
function properly.

6.

Incompetency.  In the event that the Plan Administrator finds that a Participant
is unable to care for his or her affairs because of illness or accident, then
benefits payable hereunder, unless claim has been made therefor by a duly
appointed guardian, committee, or other legal representative, may be paid in
such manner as the Plan Administrator shall determine, and the application
thereof shall be a complete discharge of all liability for any payments or
benefits to which such Participant was or would have been otherwise entitled
under this Plan.





13




--------------------------------------------------------------------------------




7.

Plan Not a Contract of Employment.  Nothing contained in this Plan shall be held
or construed to create any liability upon the Company to retain any Employee in
its service.  All Employees shall remain subject to discharge or discipline to
the same extent as if the Plan had not been put into effect.

8.

Financing.  The benefits payable under this Plan shall be paid out of the
general assets of the Company.  No Participant or any other person shall have
any interest whatsoever in any specific asset of the Company.  To the extent
that any person acquires a right to receive payments under this Plan, such right
shall not be secured by any assets of the Company.

9.

Successors; Binding Obligation.

(a)

This Plan shall not be terminated by any merger or consolidation of CIT whereby
CIT is or is not the surviving or resulting corporation or as a result of any
transfer of all or substantially all of the assets of CIT or a purchase of the
securities of CIT.  In the event of any such merger, consolidation, transfer of
assets or purchase, the provisions of this Plan shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred.

(b)

The Company agrees that concurrently with any merger, consolidation, transfer of
assets or purchase of the securities of CIT referred to in paragraph (a) of this
Section 9, it will cause any successor or transferee unconditionally to assume
all of the obligations of the Company hereunder.

10.

Nontransferability.  In no event shall the Company make any payment under this
Plan to any assignee or creditor of a Participant, except as otherwise required
by law.  Prior to the time of a payment hereunder, a Participant shall have no
rights by way of anticipation or otherwise to assign or otherwise dispose of any
interest under this Plan, nor shall rights be assigned or transferred by
operation of law.

ARTICLE VIII – WHAT ELSE A PARTICIPANT NEEDS TO KNOW ABOUT THE PLAN

1.

Claims Procedure.  Participants will receive the benefits to which they are
entitled under the Plan.  If an Employee or former Employee (“claimant”) feels
he or she has not been provided with all benefits to which he or she is entitled
under the Plan, the claimant may file a written claim with the Senior Vice
President of Compensation and Benefits, Human Resources of CIT (the “Claims
Reviewer”) with respect to his or her rights to receive benefits from the Plan.
 This claim must be filed within one year after the claimant’s termination of
employment.

A claimant will be notified of the acceptance or denial of his or her claim for
benefits within ninety (90) days from the date the Claims Reviewer receives the
application.  In some cases, a claimant’s request may take more time to review
and an additional processing period of up to ninety (90) days may be required.
 If that happens,





14




--------------------------------------------------------------------------------




the claimant will receive a written notice of that fact, which will also
indicate the special circumstances requiring the extension of time and the date
by which the Claims Reviewer expects that a determination will be made with
respect to the claim.  If the extension is required due to the claimant’s
failure to submit information necessary to decide the claim, the period for
making the determination will be tolled from the date on which the extension
notice is sent to the claimant until the date on which the claimant responds to
the Plan’s request for information.

If a claimant’s claim is denied in whole or in part, or any adverse benefit
determination is made with respect to a claimant’s claim, he or she will be
provided with a written notice setting forth the reason for the determination,
along with specific references to Plan provisions on which the determination is
based.  This notice also will explain what additional information is needed to
evaluate the claim (and why such information is necessary), together with an
explanation of the Plan’s claims review procedure and the time limits applicable
to such procedure, as well as a statement of the claimant’s right to request
arbitration as set forth below (in lieu of bringing a civil action under Section
502(a) of ERISA) following an adverse benefit determination on review.  If a
claimant is not notified (of the denial or an extension) within ninety (90) days
from the date the claimant notifies the Claims Reviewer, the claimant may
request a review of his or her application as if the claimant’s claim had been
denied.

If a claimant’s claim has been denied, the claimant may request that the Plan
Administrator review the denial.  The request must be in writing and must be
made within sixty (60) days after written notification of denial.  In connection
with this request, the claimant (or his or her duly authorized representative)
may (i) be provided, upon written request and free of charge, with reasonable
access to (and copies of) all documents, records, and other information relevant
to the claim; and (ii) submit to the Plan Administrator written comments,
documents, records, and other information related to the claim.

The review by the Plan Administrator will take into account all comments,
documents, records, and other information the claimant submits relating to the
claim.  The Plan Administrator will make a final written decision on a claim
review, in most cases within sixty (60) days after receipt of a request for a
review.  In some cases, the claim may take more time to review, and an
additional processing period of up to sixty (60) days may be required.  If that
happens, the claimant will receive a written notice of that fact, which will
also indicate the special circumstances requiring the extension of time and the
date by which the Plan Administrator expects to make a determination with
respect to the claim.  If the extension is required due to the claimant’s
failure to submit information necessary to decide the claim, the period for
making the determination will be tolled from the date on which the extension
notice is sent to the claimant until the date on which the claimant responds to
the Plan’s request for information.

The Plan Administrator’s decision on a claimant’s claim for review will be
communicated to the claimant in writing.  If an adverse benefit determination is
made with respect to a claimant’s claim, the notice will include (i) the
specific reason(s) for any





15




--------------------------------------------------------------------------------




adverse benefit determination, with references to the specific Plan provisions
on which the determination is based; (ii) a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to (and
copies of) all documents, records and other information relevant to the claim;
and (iii) a statement of the claimant’s right to request arbitration as set
forth below, in lieu of bringing a civil action under Section 502(a) of ERISA.

The decision of the Plan Administrator (or its designee) is final and binding on
all parties.

These procedures must be exhausted before a claimant may request arbitration as
set forth below regarding payment of benefits under the Plan.  A claimant may
not request arbitration regarding payment of benefits more than one year after
the claimant receives written notice of the decision on the claimant’s claim for
review.

2.

Mandatory Arbitration

In lieu of a claimant’s right to bring a civil action under Section 502(a) of
ERISA, any and all disputes, claims, or controversies arising out of or relating
to this Plan or the breach, termination, enforcement, interpretation or validity
thereof, including any and all claims arising under ERISA, and including the
determination of the scope or applicability of this requirement to arbitrate,
shall be determined by final and binding arbitration in the State of New York
before one arbitrator.

Any claim must be brought in the respective party’s individual capacity, and not
as a plaintiff or class member in any purported class, collective,
representative, multiple plaintiff, or similar proceeding (“Class Action”).  The
claimant expressly waives any ability to maintain any Class Action in any forum.
 The arbitrator shall not have authority to combine or aggregate similar claims
or conduct any Class Action nor make an award to any person or entity not a
party to the arbitration.

The arbitrator must possess a juris doctorate degree and have significant
experience in employment law.

The arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures and in accordance with the Expedited Procedures
in those Rules (as they exist on the Effective Date).  The claimant and the
Company adopt and agree to implement the JAMS Optional Arbitration Appeal
Procedure (as it exists on the Effective Date) with respect to any final award
in an arbitration arising out of or related to the Plan.

The arbitration will be governed by the Federal Arbitration Act (9 U.S.C. Secs.
1-16), ERISA, and, to the extent ERISA does not apply, the laws of the State of
New York exclusive of conflict or choice of law rules.

The parties shall maintain the confidential nature of the arbitration
proceeding, hearing and award, except as may be necessary to prepare for or
conduct the hearing on





16




--------------------------------------------------------------------------------




the merits, or except as may be necessary in connection with a court application
for a preliminary remedy, a judicial challenge to an award or its enforcement,
or unless otherwise required by applicable law, regulation, subpoena, court
order, administrative ruling, or judicial decision, or to enforce the terms of
the award.  The parties may disclose the existence, terms, and conditions of the
arbitration proceeding, hearing and award, but only as necessary, to their legal
advisors, accountants, auditors, regulators, experts, or other advisors,
provided that the claimant or the Company makes the person to whom disclosure is
made aware of the confidential nature of the arbitration proceeding, hearing and
award, and such person agrees to maintain such confidentiality.

In any arbitration arising out of or related to this Plan, the arbitrator is not
empowered to award punitive, compensatory, consequential, extracontractual or
exemplary damages.

The arbitration award shall be accompanied by a statement of reasons.

The determination of the arbitrator shall be conclusive and binding on the
parties, and judgment on the award may be entered in any court having
jurisdiction.  This clause shall not preclude the claimant or the Company from
seeking provisional remedies in aid of arbitration from a court of appropriate
jurisdiction.

3.

Plan Interpretation and Benefit Determination.

A.

The Plan Administrator (along with the Claims Reviewer, with respect to initial
benefit determinations) shall have the exclusive right, power, and authority, in
its sole and absolute discretion, to administer, apply and interpret the Plan
and any other documents and to decide all factual and legal matters arising in
connection with the operation or administration of the Plan.

B.

Without limiting the generality of the foregoing paragraph, the Plan
Administrator (or, where applicable, any duly authorized delegee of the Plan
Administrator) shall have the sole and absolute discretionary authority to:

1.

take all actions and make all decisions (including factual decisions) with
respect to the eligibility for, and the amount of, benefits payable under the
Plan;

2.

formulate, interpret and apply rules, regulations and policies necessary to
administer the Plan;

3.

decide questions, including legal or factual questions, relating to the
calculation and payment of benefits, and all other determinations made, under
the Plan;

4.

resolve and/or clarify any factual or other ambiguities, inconsistencies and
omissions arising under the Plan or other Plan documents; and





17




--------------------------------------------------------------------------------




5.

process, and approve or deny, benefit claims and rule on any benefit exclusions.

All determinations made by the Plan Administrator (or, where applicable, any
duly authorized delegee of the Plan Administrator) with respect to any matter
arising under the Plan shall be final and binding on the Employee, Participant,
beneficiary, and all other parties affected thereby.

4.

Miscellaneous.

The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan.  The Plan Administrator will also answer any
questions a Participant may have about the Plan.

Service of legal process may be made upon the Plan Administrator.

To the fullest extent applicable, severance and other benefits payable under the
Plan are intended to be exempt from the definition of “nonqualified deferred
compensation” under Code Section 409A in accordance with one or more of the
exemptions available under the final Treasury regulations promulgated under Code
Section 409A and, to the extent that any such amount or benefit is or becomes
subject to Code Section 409A due to a failure to qualify for an exemption from
the definition of nonqualified deferred compensation in accordance with such
final Treasury regulations, the Plan is intended to comply with the applicable
requirements of Code Section 409A with respect to such amounts or benefits.  The
Plan shall be interpreted and administered to the extent possible in a manner
consistent with the foregoing statement of intent. Whenever a payment under this
Plan may be paid within a specified period, the actual date of payment within
the specified period shall be within the Company’s sole discretion.








18




--------------------------------------------------------------------------------




Appendix A
List of Affiliates Excluded from Company

None




--------------------------------------------------------------------------------




Schedule A

Grade

Severance Bonus % of Base Pay

410

10%

408

8%

406

5%

404

3%




--------------------------------------------------------------------------------